DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022, has been entered.
Applicant amended claims 14, 17, 23, 24, 31 and 33, cancelled claim 16 and added claims 34-36.  No new matter is entered.  Claims 14, 15 and 17-36 are pending before the Office for review.
(3)
Information Disclosure Statement
The information disclosure statement filed October 28, 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, 17-21, 24-28, 30-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. (U.S. Publication No. 2008/0210303).
With respect to claims 14, 15, 17, 32, 33 and 34, Kiso teaches a flexible laminate photovoltaic cell (Figure 1) comprising a layer of a photovoltaic cell (101), a front layer (102) and a back layer (104) configured to encapsulate the layer of a photovoltaic cell, wherein the front layer comprises a glass-fiber fabric (107) embedded in/disposed on a layer of resin encapsulation and a transparent outer film of flexible material (103) disposed directly on the front layer.  Figure 1 and Col. 3, Line 66 to Col. 4, Line 10, Col. 4, Lines 16-35, Col. 6, Lines 4-16, Col. 7, Lines 29-32 and 63-65, and Col. 8, Lines 10-16.  Kiso specifically teaches the outer film has pollution resistance properties, which is anti-soiling within the scope of the claimed invention.  Col. 6, Lines 6-8.
Kiso is explicitly silent as to whether the laminate comprises a plurality of photovoltaic cells connected to one another and as to the surface roughness of the outer film.
However, Iitsuka, which deals with photovoltaic laminates, teaches a solar battery module comprising a plurality of photovoltaic cells connected to one another.  Figure 1 and Paragraph 51.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kiso with Iitsuka is the use of a 
Iitsuka also teaches the outer film (10) comprises an average surface roughness of 250 (0.25 microns) to 2000 nm (2 microns) to obtain an anti-glare effect.  Paragraphs 16 and 81.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kiso’s outer film so that it has an average surface roughness within the parameters taught by Iitsuka because Iitsuka teaches doing so obtains an anti-glare effect.
Modified Kiso is silent as to the maximum roughness of the outer film.
However, Lu, which deals with photovoltaic modules, teaches the surface roughness of the outer layer of a module cannot be too large because it will cause dirt collection.  Paragraph 42.  Lu teaches a surface roughness range of 0.5 to 20 microns.  Paragraph 42.
Lu establishes the maximum roughness is a result effective variable because Lu clearly teaches if the surface roughness is too large, dirt accumulation occurs.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 
With respect to claim 18, modified Kiso teaches the photovoltaic cells are silicon-based cells.  Col. 4, Lines 10-16.
With respect to claims 19 and 20, modified Kiso teaches the material used for the outer film is a polymer, such as PVDF.  Col. 6, Lines 3-11.
With respect to claim 21, modified Kiso teaches the outer film has a thickness of 20 to 200 microns.  Col. 6, Lines 17-22.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 24 and 25, Kiso, Iitsuka and Lu, as combined above, teach a method for decreasing or limiting soiling on a surface of a flexible laminate of photovoltaic cells comprising a layer of photovoltaic cells that are connected to one another, a front layer comprising a glass fiber fabric disposed on a layer of resin encapsulation and a back layer configured to encapsulate the layer of photovoltaic cells, wherein the method comprising applying a transparent outer film having pollution resistance properties (anti-soiling) directly on the front layer, wherein the outer film has an average surface roughness between 0.25 and 2 microns and a maximum surface roughness that is optimized within that range to limit dirt collection.  Kiso, Figure 1 and Col. 3, Line 66 to Col. 4, Line 10, Col. 4, Lines 16-35, Col. 6, 
With respect to claims 26 and 27, modified Kiso teaches the panel is obtained by vacuum lamination of all the layers in a single step.  Kiso, Col. 9, Lines 30-63.  Additionally, as per the MPEP, the selection of any order of performing process steps is obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C) (internal citation omitted).  Accordingly, it’s obvious to one ordinarily skilled in the art the photovoltaic laminate is obtained independent of whether the lamination step is performed in one single step or is two or more separate steps.
With respect to claim 28, modified Kiso teaches the outer film is specially treated to improve its adhesion to the front layer, meaning it cooperates with the front layer through bonding within the meaning of the claimed invention.  Col. 6, Lines 22-28.
With respect to claims 30 and 31, Kiso, Iitsuka and Lu, as combined above, teach the outer film has an average surface roughness between 0.25 and 2 microns and a maximum surface roughness that is optimized within that range to limit dirt collection.  Iitsuka, Figure 1 and Paragraph 51; and Lu, Paragraph 42.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claim 36, modified Kiso teaches both the front layer and the outer film are transparent, meaning the laminate is configured to transmit light through the outer film and the front layer to the photovoltaic cells.  Kiso, Col. 1, Lines 23-27 and Col. 6, Lines 6-14.
(5)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. , as applied to claims 14, 15, 17-21, 24-28, 30-34 and 36 above, and further in view of Hayes (U.S. Publication No. 2008/0264481).
With respect to claim 22, modified Kiso teaches the encapsulation layers (front and back) but is silent as to their thickness.
However, Hayes, which deals with photovoltaic modules, teaches 0.026 mm to 3 mm is an effective thickness for an encapsulant layer in a photovoltaic module.  Paragraph 54.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kiso with Hayes is the use of a known technique to improve a similar device in the same way.  Modified Kiso teaches front and back layers that are encapsulation layers.  Hayes teaches a thickness of 0.026 mm to 3 mm is an effective thickness for an encapsulation layer.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the thickness range taught by Hayes because Hayes establishes this to be an effective thickness range, meaning the modification has a reasonable expectation of success.
(6)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. (U.S. Publication No. 2008/0210303), as applied to claims 14, 15, 17-21, 24-28, 30-34 and 36 above, and further in view of Howell et al. (WO 2010/051355 A2), which is cited in Applicant’s IDS.
claim 23, modified Kiso is silent as to whether the back layer also includes a glass-fiber fabric and encapsulation resin.
However, Howell, which deals with photovoltaic modules, teaches fiberglass (glass fiber) in woven form (fabric) incorporated into a resin is an effective back layer encapsulation material for photovoltaic modules.  Paragraphs 32, 33, 36 and 37.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kiso with Howell is the simple substitution of one known element for another to obtain predictable results.  Modified Kiso teaches a photovoltaic module comprising an encapsulation material for the back layer.  Howell teaches glass fiber fabric (fiber glass that is woven) in a resin is an effective back layer encapsulation material for photovoltaic modules.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Howell’s encapsulant in place of Kiso’s because Howell teaches is to be an effective encapsulant, meaning the modification has a reasonable expectation of success.
(7)
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. (U.S. Publication No. 2008/0210303), as applied to claims 14, 15, 17-21, 24-28, 30-34 and 36 above, and further in view of Snow (U.S. Publication No. 2008/0261037).
With respect to claim 29, modified Kiso is silent as to whether the fluoropolymer outer film is applied in liquid form then solidified.
However, Snow, which deals with fluoropolymers, teaches a fluoropolymer coating is formed via a liquid composition that is applied to the substrate surface and solidified so that it 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Snow’s technique for forming the fluoropolymer layer taught by modified Kiso because Snow teaches it is a more cost effective approach.
(8)
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. (U.S. Publication No. 2008/0210303), as applied to claims 14, 15, 17-21, 24-28, 30-34 and 36 above, and further in view of Hetzler et al. (U.S. Publication No. 2005/0268961).
With respect to claim 35, modified Kiso teaches the fluoropolymer is transparent but is explicitly silent as to whether the transparency meets the requirements of the claimed invention.
However, Hetzler, which deals with fluoropolymer layers for photovoltaic applications, teaches a transparency of at least 96% in the visible spectrum covering 100 to 1000 nm facilitates light transmission to the active surface of the photovoltaic layer.  Paragraph 24.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kiso’s fluoropolymer within the parameters taught by Hetzler to obtain the corresponding transparency level because Hetzler teaches doing so facilitates light transmission to the active surface of the photovoltaic layer.
(9)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection.
(10)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759